Exhibit 10.61

LEASE

THIS LEASE made as of November 28, 2011 by and between 534 EAST MIDDLE TURNPIKE,
LLC a Connecticut limited liability company, PETER JAY ALTER, TRUSTEE of the
LEON C. LECH IRREVOCABLE TRUST under Declaration of Trust dated October 14, 1980
and FERNDALE REALTY, LLC, a Connecticut limited liability company, all having an
address at c/o Readco; 6 Vista Drive; Suite 200; Old Lyme, CT 06371
(collectively, the “Landlord”), and Amarin Pharma, Inc a Delaware corporation
(“Tenant”).

W I T N E S S E T H :

1. PREMISES. Landlord leases to Tenant and Tenant rents from Landlord those
certain premises comprising approximately 5,162 rentable square feet (4,327
usable square feet) on the Second (2nd) floor of the building (the “Building”),
which is located on and a part of the property commonly known as 475 Bridge
Street, Groton, Connecticut (the “Property”), which premises are depicted as
“Lease Area” on Exhibit A to this Lease (the “Premises”) together with the
reasonable use in common with others of the common areas and facilities of the
Property.

2. TERM. The term of this Lease (the “Term”) shall commence upon the full
execution and delivery of this Lease (the “Commencement Date”) and shall
terminate on the Expiration Date, as such term is defined below. The payment of
all Rent, as defined herein, shall commence on the later to occur of January 15,
2012 or that date that the Pre Commencement Improvements (as defined in
Section 12(e)) are completed (the “Rent Commencement Date”) and shall expire on
the last day of the month in which occurs the third (3rd) anniversary of the
Rent Commencement Date (the “Expiration Date”) unless sooner terminated in
accordance with the terms of this Lease. If Landlord requests, Tenant shall
offer proof to Landlord that the labor force employed by Tenant is adequately
covered by worker’s compensation insurance. Landlord shall not be liable for any
loss or damage to property installed in the Premises by the Tenant, or for
injuries to persons arising out of work performed thereon by or for Tenant, and
Tenant hereby agrees to indemnify Landlord and hold Landlord harmless from and
against any such loss, damage, or injury.

3. USE. Tenant shall use the Premises for the general office use and otherwise
in accordance with, all applicable laws. Tenant shall not use or permit or
suffer the use of the Premises for any other business or purpose. Tenant
acknowledges that the same or similar businesses may be operated by other
tenants or occupants of the Property.

4. MINIMUM RENT. The term “Lease Year” shall mean the twelve (12) month period
commencing on the Rent Commencement Date and each subsequent twelve (12) month
period. The term “Calendar Year” shall mean each calendar year in which any part
of the Term falls, through and including the year in which the Term expires.
Fixed minimum rent (the “Base Rent”) during the term of this Lease shall be
payable by Tenant beginning on the Rent Commencement Date in monthly
installments in advance on the first (1st) day of each month without demand,
offset or deduction of any kind in the following amounts:

 

Period

   Annual Rent      Monthly Rent      Rate/Sq. Ft.  

Lease Year 1-3

   $ 102,465.70       $ 8,538.81       $ 19.85   

Lease Year 4

(Extended Term)

   $ 105,562.90       $ 8,796.91       $ 20.45   

Lease Year 5

   $ 108,711.72       $ 9,059.31       $ 21.06   

Lease Year 6

   $ 111,963.78       $ 9,330.32       $ 21.69   

 

1



--------------------------------------------------------------------------------

5. SECURITY DEPOSIT. Tenant shall deposit with Landlord at the time of the
execution of this Lease the sum of Ten Thousand and 00/100 Dollars ($10,000.00)
in, as security for the faithful performance by Tenant of its obligations
pursuant to this Lease. In the event that Tenant shall default pursuant to this
Lease, Landlord may apply such amount toward any and all amounts, expenses and
other damages owed to, or incurred by, Landlord as a result of such default. In
the event that Landlord so applies any portion of the deposit, Tenant shall
immediately deposit with Landlord the amount necessary to restore the deposit to
the amount existing prior to such application. Landlord agrees to return any
remaining deposit within thirty (30) days after the expiration of the Term as
the same may be extended, after first applying the deposit to any outstanding
defaults at such time. Landlord shall not be obligated to place the deposit in
an interest bearing account and may commingle the deposit with Landlord’s other
funds and Tenant shall not be entitled to any interest on the deposit, unless
required by law. Landlord may deliver the funds deposited by Tenant to any
purchaser of Landlord’s interest in the Premises in the event that such interest
is sold and in such event Landlord shall be discharged from any further
liability with respect to the deposit.

6. UTILITIES. Landlord shall provide electricity for normal office use and water
service for purposes incidental to normal office use, the costs of which shall
be included in the Operating Expenses. Tenant agrees that it will not install
any equipment, which may exceed or overload the capacity of any utility
facilities. If Tenant shall use electricity in amounts in excess of that
commonly consumed for office use or if Tenant shall consistently and regularly
use electricity outside of Building Operating Hours, Landlord shall have the
right to require such electrical service to be separately submetered to the
Premises, which work shall be performed at Tenant’s sole cost. If submetered
electricity is billed separately by the utility provider, Tenant shall pay the
amount of such invoice to Landlord. If submetered electricity is not billed
separately by the utility provider, Tenant shall pay to Landlord a monthly
amount equal to the units of electricity consumed at the Premises for such
period, multiplied by the average per unit cost charged to Landlord by the
utility company, which amount shall be due, in either of the foregoing cases,
within ten (10) days of presentation of an invoice therefor. In the event that
electricity service cannot be separately metered, Tenant shall pay to Landlord
an amount equal to Landlord’s reasonable estimate of Tenant’s usage thereof. If
Tenant is separately billed for all electricity usage, Operating Expenses shall
be equitably adjusted to account for Tenant’s direct payment of such utilities.
Landlord shall not be liable for any discontinuance of utility services to the
Premises and the same shall not constitute a termination of this Lease or an
eviction of Tenant. Landlord shall not be liable to Tenant in damages or
otherwise (a) if any utility shall become unavailable, or (b) for any
interruption in any service caused by the making of any necessary repairs or
improvements or by any cause beyond Landlord’s reasonable control, and the same
shall not constitute a termination of this Lease or an eviction of Tenant,
constructive or otherwise. Notwithstanding anything to the contrary contained in
this Section 6, if: (i) Landlord ceases to furnish any service in the Premises
for a period in excess of five (5) consecutive days after Tenant notifies
Landlord of such cessation (the “Interruption Notice”); (ii) such cessation does
not arise as a result of an act or omission of Tenant; (iii) such cessation is
not caused by fire or other casualty (in which case Section 20 shall control);
(iv) the restoration of such service is reasonably within the control of
Landlord; and (v) as a result of such cessation, the Premises or a material
portion thereof, is rendered untenantable (meaning that Tenant is unable to use
the Premises in the normal course of its business) and Tenant in fact ceases to
use the Premises, or material portion thereof, then Tenant, as its sole remedy,
shall be entitled to receive an abatement of all Base Rent, Additional Rent and
other sums payable hereunder during the period beginning on the sixth
(6th) consecutive day of such

 

2



--------------------------------------------------------------------------------

cessation and ending on the day when the service in question has been restored.
In the event the entire Premises has not been rendered untenantable by the
cessation of service, the amount of abatement shall be prorated based upon the
percentage of the Premises so rendered untenantable and not used by Tenant.

7. ADDITIONAL RENT. In addition to the Base Rent, Tenant shall pay, pursuant to
Sections 8 and 9 below, its share of the increases in taxes and operating
expenses of the Property. The term “Base Year” shall mean Calendar Year 2012.
The term “Tenant’s Proportionate Share” shall mean the percentage represented by
a fraction having a numerator equal to the rentable square footage the Premises
and the denominator of which is the total rentable square footage of the
Building. Tenant’s Proportionate Share is presently 17.56%. Tenant’s
Proportionate Share may be adjusted based upon future changes to the common
areas of the building. All amounts due from Tenant to Landlord pursuant to
Sections 8 and 9 below are collectively referred to as “Additional Rent”.
Additional Rent shall be payable on a monthly basis in the same manner as Base
Rent. Base Rent and Additional Rent are sometimes hereafter referred to
collectively as “Rent”. Without limitation on other obligations of Tenant which
shall survive the expiration of the Term, the obligations of Tenant to pay the
Additional Rent shall survive the expiration of the Term. For any partial
Calendar Year included in the Term, Tenant shall be obligated to pay only a pro
rata share of the Additional Rent, based on the number of the days of the Term
falling within such Calendar Year.

8. TAXES.

(a) Taxes. “Taxes” shall mean all real estate taxes and assessments, special or
otherwise, and other impositions and charges of every kind, manner and nature,
extraordinary as well as ordinary, foreseen and unforeseen (including without
limitation payments to a special services or business improvements district or
similar entity, and any licensing charges in the nature of a tax on the
operation of the Property and the Building), and each and every installment
thereof, levied or assessed upon or with respect to the Property and ad valorem
taxes for any personal property used in connection therewith. Should the State
of Connecticut, or any political subdivision thereof, or any other governmental
authority having jurisdiction over the Property, (a) impose a tax, assessment,
charge or fee, which Landlord shall be required to pay, either by way of
substitution for or as a supplement to such real estate taxes and ad valorem
personal property taxes, or (b) impose an income or franchise tax or a tax on
rents in substitution for or as a supplement to a tax levied against the
Property and/or the personal property used in connection with the Property, all
such taxes, assessments, fees or charges (hereinafter defined as “in lieu of
taxes”) shall be deemed to constitute Taxes hereunder. “Taxes” shall also
include all legal fees and other costs incurred by Landlord in seeking to obtain
a reduction of, or a limit on the increase in, any Taxes, regardless of whether
any reduction or limitation is obtained. Except as hereinabove provided with
regard to “in lieu of taxes”, Taxes shall not include any inheritance, estate,
succession, transfer, gift, franchise, net income or capital stock tax.

(b) Payment of Tenant’s Share of Taxes. Throughout the Term, Tenant shall pay to
Landlord, as Additional Rent, an amount equal to the Tenant’s Proportionate
Share of the amount by which Taxes with respect to each Calendar Year exceed the
Taxes incurred with respect to the Base Year. Such amount shall be paid in
monthly installments, as estimated from time to time by Landlord. Following the
close of each Calendar Year, Landlord shall deliver to Tenant a statement of the
estimated payments made by Tenant, the actual amount of Taxes incurred for such
Calendar Year and the difference between such Taxes and the Taxes incurred with
respect to the Base Year. Tenant shall pay any deficiency on account of its
estimated payment of Taxes to Landlord as shown by such statement within thirty
(30) days after receipt of such statement and any excess shall be refunded by
Landlord, provided Tenant is not then in default hereunder, or credited against
payments next due hereunder at Landlord’s sole election. Tenant shall receive a
credit for the amount by which Taxes with respect to a Calendar Year are less
than the Taxes incurred with respect to the Base Year.

 

3



--------------------------------------------------------------------------------

(c) Tax Appeals. Tenant acknowledges and agrees that Landlord shall have the
exclusive right to appeal or contest any Taxes assessed or imposed with respect
to the Property, any such determination being made by Landlord in its sole
discretion; provided, however, that if Landlord elects not to appeal or contest
any Taxes, it shall notify Tenant in a timely fashion and Tenant may appeal or
contest such Taxes in Landlord’s name provided that Tenant shall indemnify,
defend and hold Landlord harmless from all claims, loss, cost, expenses and
damages incurred or suffered by Landlord on account of Tenant’s appeal or
contest of such taxes. The foregoing shall not relieve Tenant from its
obligation to pay its share of Taxes in accordance with this Section 8,
notwithstanding any pending appeal.

(d) Personal Property and Leasehold Taxes. Tenant shall be solely responsible
for and agrees to pay, prior to delinquency, any and all taxes, assessments,
levies, fees or other governmental charges of whatever kind or nature levied or
assessed upon, against or with respect to (i) the Premises or Tenant’s leasehold
interest in the Premises; (ii) all furniture, fixtures, equipment and other
personal property of any kind owned by Tenant or located at the Premises;
(iii) all alterations, additions or improvements of whatever kind or nature made
to the Premises by Tenant. Landlord may, but shall not be obligated to, pay any
such amounts, in which case Tenant shall reimburse Landlord for such amount
within five (5) days of Landlord’s demand therefore.

9. OPERATING EXPENSES.

(a) Operating Expenses. The term “Operating Expenses” means all costs and
expenses of every kind and nature paid or incurred by Landlord in connection
with the management, ownership and operation of the Property, including, without
limitation, property management fees, snow removal, landscaping, insurance
previsions and deductibles, maintenance, repair, refurbishing of any portion of
the common areas of the Property or any fixtures or personal property located in
or on the Property, utilities and other services (including the repair of all
utility and sewer lines, whether above or below ground, and the repair and
maintenance of any sprinkler system), insurance and all other costs and expenses
of every kind and nature, foreseeable or unforeseeable, required or desired,
suggested or recommended for the operation, maintenance or otherwise with
respect to the Property in a manner reasonably deemed by Landlord to be
appropriate for the best interests of the Property in accordance with Landlord’s
method of accounting. Operating Expenses shall not include: (i) depreciation or
debt service, (ii) any fees paid to affiliates of Landlord in excess of market
rates, (iii) any expenses for which Landlord has been reimbursed directly by a
Tenant of the Building, (iv) brokerage expenses and expenses incurred to prepare
space for a prospective tenant of the Building, (v) any expenses incurred by
Landlord to prepare leaseable space for occupancy by any person, (vi) capital
expenses, except that Operating Expenses shall include the amortized portion on
an annual basis (amortized over such improvement’s useful life with interest at
the rate of ten percent (10%) per annum, whether or not such expense is financed
by Landlord), (vii) payments of principal, interest and other charges on
mortgages; (viii) costs for categories of services provided to other tenants but
not to Tenant; (ix) salaries of executives or principals of Landlord;
(x) interest or penalties for any failed payments by Landlord under any contract
or agreement (except if such failed payment is a result of Tenant’s failure to
pay rent in which case they may be included); (xi) costs incurred in connection
with any judgment, settlement or arbitration award resulting from any negligence
or willful misconduct of Landlord or its agents; (xii) costs of repairs,
restoration or replacements occasioned by fire or other casualty in excess of
reasonable insurance deductible amounts, or caused by the exercise of the right
of eminent domain; (xiii) the cost to make improvements, alterations and
additions to the common areas which are required in order to render the same in
compliance with laws,

 

4



--------------------------------------------------------------------------------

rules, orders, regulations and/or directives as in effect and generally enforced
as of the date of this Lease; (xiv) depreciation; (xi) investigation,
remediation, abatement or cleanup of Hazardous Materials. If at any time the
Building is less than ninety-five (95%) occupied, the components of Operating
Expenses that vary based upon the occupancy of the Building, including
management fees, shall be increased to the amount that would have been incurred
by Landlord if the Building were ninety-five (95%) occupied. Landlord shall be
entitled to make an equitable adjustment of Operating Expenses payable by Tenant
in order to allocate the cost of any service provided for the exclusive benefit
of Tenant and/or other tenants of the Building to those persons who benefit from
such services.

(b) Payment of Tenant’s Share of Operating Expenses. Throughout the Term Tenant
agrees to pay to Landlord, as Additional Rent, an amount equal to Tenant’s
Proportionate Share of the amount by which Operating Expenses with respect to
each Calendar Year exceed the Operating Expenses incurred with respect to the
Base Year. Such amount shall be paid in monthly installments as estimated by
Landlord from time to time. Following the close of each Calendar Year, Landlord
shall deliver to Tenant a statement of the estimated payments made by Tenant,
the actual amount of Operating Expenses incurred for such Calendar Year and the
difference between such Operating Expenses and the Operating Expenses for the
Base Year. Tenant shall pay any deficiency on account of Tenant’s estimated
payments of Operating Expenses to Landlord as shown by such statement within
thirty (30) days after receipt of such statement and any excess shall be
refunded by Landlord, provided Tenant is not then in default hereunder, or
credited against payments next due hereunder at Landlord’s sole election.

(c) Audit Rights. Tenant and its agents will have the right to examine and copy
Landlord’s books and records relating to Operating Expenses according to this
section so long as (a) there is no Event of Default under the Lease at the time
that the Tenant examines Landlord’s books and records; (b) Tenant’s has fully
and promptly paid its Base Rent, Additional Rent and all sums due herein;
(c) Tenant, its agents and contractors agree that they will not divulge the
contents of Landlord’s books and records, or the result of their examination;
(d) intentionally deleted; (e) Tenant requests the examination of Landlord’s
books and records within one hundred twenty (120) days after receipt of the
statement of Operating Expenses with regard to which Tenant wishes to examine
Landlord’s books and records; and (f) intentionally deleted. If Tenant’s
examination reveals that it has overpaid its proportionate share of Operating
Expenses, then the overpayment will be applied to the next accruing Bases Rent
and Additional Rent due under the Lease. If the overpayment exceeds the amount
that should have been charged by more than 15%, then Landlord will pay Tenant’s
reasonable out-of-pocket costs incurred in connection with the examination (not
to exceed $2,500). Tenant’s sole remedy in the event of an overpayment will be
the credit against its rent or, if Landlord fails to do so, an offset against
its rent. Tenant will not have the right to terminate the Lease on account of an
overpayment. Tenant will not have the right to challenge Landlord’s methodology
in any examination if it has not previously challenged that methodology.

10. CERTAIN RIGHTS RESERVED BY LANDLORD.

Landlord shall have the following rights, each of which Landlord may exercise
without notice to Tenant and without liability to Tenant for damage or injury to
property, person or business on account of the exercise thereof, and the
exercise of any such rights shall not be deemed to constitute an eviction or
disturbance of Tenant’s use or possession of the Premises and shall not give
rise to any claim for set-off or abatement of rent:

(a) To change the Building’s name or street address.

 

5



--------------------------------------------------------------------------------

(b) To install, affix and maintain any and all signs on the exterior and on the
interior of the Building and to approve the design, location, number, size and
color of all signs or lettering on the Premises that are visible from the
exterior of the Premises.

(c) To decorate or to make repairs, alterations, additions, or improvements,
whether structural or otherwise, in and about the Building, or any part thereof,
and for such purposes to enter upon the Premises, and during the continuance of
any of said work, to temporarily close doors, entryways, public space and
corridors in the Building and to interrupt or temporarily suspend services or
use of facilities, all without affecting any of Tenant’s obligations hereunder,
so long as the Premises are reasonably accessible and Tenant’s operations are
not materially adversely affected.

(d) To furnish door keys for doors in the Premises at the commencement of the
Lease and to retain at all times, and to use in appropriate instances, keys to
all doors within and into the Premises. Tenant agrees to purchase only from
Landlord additional duplicate keys as required, to change no locks, and not to
affix locks on doors without the prior written consent of the Landlord.
Notwithstanding the provisions for Landlord’s access to Premises, Tenant
relieves and releases the Landlord of all responsibility arising out of theft,
robbery, pilferage and personal assault, unless caused by Landlord’s gross
negligence. Upon the expiration of the Term or of Tenant’s right to possession,
Tenant shall return all keys to Landlord and shall disclose to Landlord the
combination of any safes, cabinets or vaults left in the Premises.

(e) To install a security card access and other security systems, procedures and
equipment for the Building. The cost of installing and operating the same shall
be included in Operating Expenses.

(f) To purchase and install, at Tenant’s sole expense, all lamps and bulbs used
in the Premises.

(g) To designate that window treatment shall be Building Standard venetian
blinds or curtains and to designate and approve, prior to installation, all
types of additional window shades, blinds or draperies.

(h) To approve the weight, size and location of safes, vaults and other heavy
equipment and articles in and about the Premises and the Building so as not to
exceed the legal live load per square foot designated by the structural
engineers for the Building, and to require all such items and furniture and
similar items to be moved into or out of the Building and Premises only at such
times and in such manner as Landlord shall direct in writing. Tenant shall not
install or operate machinery or any mechanical devices of a nature not directly
related to Tenant’s ordinary use of the Premises without the prior written
consent of Landlord. Movements of Tenant’s property into or out of the Building
and within the Building are entirely at the risk and responsibility of Tenant,
and Landlord reserves the right to require permits before allowing any property
to be moved into or out of the Building.

(i) To establish controls for the purpose of regulating all property and
packages, both personal and otherwise, to be moved into or out of the Building
and Premises.

(j) To regulate delivery and service of supplies in order to insure the
cleanliness and security of the Premises and to avoid congestion of the loading
docks, receiving areas and freight elevators.

(k) To erect, use and maintain pipes, ducts, wiring and conduits, and
appurtenances thereto, in and through the Premises at reasonable locations that
do not reduce the usable area of the Premises.

 

6



--------------------------------------------------------------------------------

(l) To enter the Premises upon reasonable notice during business hours to
inspect the Premises.

(m) To require reasonable security procedures for Tenant’s employees and
visitors during normal business hours, and to close the Building after regular
working hours and on Saturdays, Sundays and legal holidays subject, however, to
Tenant’s right to admittance to the Premises under such regulations as Landlord
may reasonably prescribe from time to time, which may include, but shall not be
limited to, a requirement that persons entering or leaving the Building identify
themselves to security personnel by registration or otherwise and establish
their right to enter or leave the Building. Such regulations may include, but
shall not be limited to, the requiring of identification from Tenant’s
employees, agents, clients, customers, invitees, visitors and guests.

11. TELECOMMUNICATION SERVICES.

(a) Tenant will contract directly with third party providers and will be solely
responsible for paying for all telephone, data transmission, video and other
telecommunication services (“Telecommunication Services”) subject to the
following:

(b) Providers. Each Telecommunication Services provider that does not already
provide service to the Building shall be subject to Landlord’s approval, which
Landlord may withhold in Landlord’s sole discretion. Without liability to
Tenant, the license of any Telecommunications Service provider servicing the
Building may be terminated under the terms of the license, or not renewed upon
the expiration of the license.

(c) Tenant’s Wiring. Landlord may, in it sole discretion, designate the location
of all wires, cables, fibers, equipment, and connections for Tenant’s
Telecommunication Services (“Tenant’s Wiring”) and restrict and control access
to telephone cabinets and rooms. Tenant may not use or access any portion of the
Building, including the common areas or roof, for Tenant’s Wiring without
Landlord’s prior written consent, which Landlord may withhold in Landlord’s sole
discretion or for which Landlord may charge a reasonable fee. Notwithstanding
anything to the contrary and without limiting Tenant’s obligations hereunder
upon the expiration or termination of the Term of this Lease, at Tenant’s
expense and subject to the provisions of Section 12, Tenant shall remove
Tenant’s Wiring from the Premises and the Building and restore any damage done
as a result of such removal, provided that Landlord may, but shall not be
obligated to, remove Tenant’s Wiring and, in such event, Tenant shall pay
Landlord, as Additional Rent, the cost of such removal, upon receipt of an
invoice therefor from Landlord.

(d) This Section is solely for Tenant’s benefit, and no one else shall be
considered a third party beneficiary of these provisions.

12. AS-IS, ALTERATIONS & IMPROVEMENTS.

(a) Tenant has inspected the Premises and, except as expressly set forth below,
agrees to accept them in their present, “as is” condition. Tenant shall be
responsible for all work necessary or desirable to prepare the Premises for the
opening of Tenant’s business, in accordance with plans and specifications to be
approved by Landlord and Tenant in writing (collectively, the “Tenant’s Work”).
The Tenant’s Work shall be completed by Tenant at its sole cost and expense
(subject to the payment of the allowance set forth in subsection (g) below) in
accordance with all provisions of this Section 12.

 

7



--------------------------------------------------------------------------------

(b) Upon the expiration of the Term or earlier termination of this Lease, all
improvements to the Premises made or performed by Tenant shall be surrendered to
Landlord, except those which Landlord, by written notice to Tenant may direct
Tenant to remove. Tenant shall promptly repair any damage occasioned by removal
of any improvements and wiring and cabling, which obligation shall survive the
end of the term of this Lease.

(c) No work which Landlord permits Tenant to do or which Tenant is obligated to
perform pursuant to this Lease, whether in the nature of construction,
alteration or repair, shall be deemed to be for the immediate use and benefit of
Landlord so that no mechanic’s or other lien shall be allowed against the estate
of Landlord by reason of any consent given by Landlord to Tenant to improve the
Premises. Tenant shall pay promptly all persons furnishing labor or materials
with respect to any work performed by Tenant or its contractor on or about the
Premises.

(d) Tenant shall not do any construction work or alteration, including the
Tenant’s Work, nor shall Tenant install any equipment having a cost or value in
excess of Five Thousand and 00/100 Dollars ($5,000.00) in any one instance or
series of related projects, without first obtaining Landlord’s written approval
and consent, which shall not be unreasonably withheld or delayed. If requested
by Landlord, Tenant shall present to Landlord plans and specifications for such
work (the “Plans”) at the time approval is sought. Any permitted alteration
shall be constructed by Tenant, at Tenant’s sole cost, in a good, lien-free and
workman-like manner in accordance with the Plans, all applicable laws and
building standards. Tenant shall not commence any such work without first
delivering to Landlord a policy or policies of liability and property damage
insurance, naming Landlord as additional insured, in limits and with companies
acceptable to Landlord, as well as a completion bond in a form and issued by a
surety company acceptable to Landlord. Upon completion of such work, Tenant
shall deliver to Landlord as-built drawing and diagrams of all alterations and
improvements to the Premises. Any alterations, additions, improvements and
fixtures installed or paid for by Tenant upon the interior or exterior of the
Premises, other than unattached moveable trade fixtures and decorations, shall
upon the expiration or earlier termination of this Lease become the property of
Landlord unless Landlord elects, by delivering written notice to Tenant at the
time of Landlord’s approval to require Tenant to remove such alterations,
improvements or fixtures.

(e) Landlord agrees to perform the following improvements to the common areas of
the Building and property prior to the Commencement Date at Landlord’s expense
(referred to herein as the Pre Commencement Improvements):

(i) Demise 2nd Floor Corridors. Landlord shall demise the second floor common
corridors in accordance with the demising plan attached as Exhibit A-1 hereto,
and properly finish the walls, floor and ceiling. In addition, the common area
bathrooms shown on the plan shall be refurbished with new neutral colored paint,
fixtures and flooring.

(f) Landlord agrees to perform the following improvements/repairs to the common
areas of the Building and property as soon as the weather permits, but not later
than June 30, 2012:

(i) Front Entrance Repairs: Landlord to address the wear and tear on the front
entry patio/walkway and the concrete support column, repair or replace with the
goal of safety and aesthetics.

(ii) Front Vestibule: Landlord to address the front patio grading and drainage
in an effort to eliminate water infiltration into the front vestibule.

 

8



--------------------------------------------------------------------------------

(g) Landlord shall provide Tenant an allowance of $50,000 to complete
improvements to the Premises. Tenant’s anticipated improvements are set forth in
Exhibit B attached hereto. Landlord shall pay $50,000 to Tenant promptly upon
(i) receipt of satisfactory evidence from Tenant that it has installed
improvements within the Premises of equal or greater value, and (ii) providing
Landlord with a final lien waiver from its general contractor with respect to
the completion of such improvements.

13. OPERATION OF BUSINESS. In regard to the use and occupancy of the Premises,
Tenant will at its expense (a) keep all mechanical apparatus free of vibration
and noise which may be transmitted beyond the Premises or which may cause any
damage to the Premises; (b) conduct its business in all respects in a dignified
manner in accordance with high standards of store operation consistent with the
quality and operation of the Property; (c) neither solicit business nor
distribute advertising matter in the common areas; (d) not cause or permit
objectionable odors to emanate or to be dispelled from the Premises; and (e) not
commit, or suffer to be committed, any waste upon the Premises or any public or
private nuisance or other act or thing which may disturb the quiet enjoyment of
any other tenant or occupant of the Property, or use or permit the use of any
portion of the Premises for any unlawful purpose.

14. COMPLIANCE WITH LAWS. The term “Applicable Laws”, when used herein shall
mean all laws, ordinances, regulations and directives of any governmental
authority having jurisdiction including, without limitation, the Americans with
Disabilities Act, Environmental Laws (as defined below) and all ordinance,
regulation, covenant, condition or restriction affecting the Property or the
Premises which in the future may become applicable to the Premises and any
current or future order, rule, regulation or requirement of the local Board of
Fire Underwriters and the New England Fire Insurance Rating Association or any
other body having similar function and exercising jurisdiction over the
Premises. Tenant shall not use the Premises, or permit the Premises to be used,
in any manner which: (a) violates any Applicable Laws; (b) causes or is
reasonably likely to cause damage to the Property or the Premises; (c) violates
a requirement or condition of any fire and extended insurance policy covering
the Property and/or the Premises, or increases the cost of such policy;
(d) constitutes or is reasonably likely to constitute a nuisance, annoyance or
inconvenience to other tenants or occupants of the Property or any equipment,
facilities or systems located on the Property; (e) interferes with, or is
reasonably likely to interfere with, the transmission or reception of microwave,
television, radio, telephone or other communication signals by antennae or other
facilities. Tenant shall, at Tenant’s sole cost and expense, be responsible for
compliance with all Applicable Laws with respect to the Premises.

15. LANDLORD SERVICES. “Building Operating Hours” shall mean 7:00 am - 6:30 pm
Monday through Friday and 9:00am-2:00pm on Saturday excluding state and federal
holidays. In addition to the other services provided by Landlord under this
Lease, Landlord shall provide the following services on all days included in
Building Operating Hours except as otherwise stated:

(a) HVAC service during Building Operating Hours sufficient for comfortable
occupancy of the Premises. If Tenant desires HVAC service outside of the
Building Operating Hours, Tenant shall request such service at least one day in
advance and shall pay to Landlord upon presentation of an invoice, Landlord’s
reasonable charge for such service according to the Building standard rates as
the same may adjusted from time to time.

(b) Passenger elevator service.

 

9



--------------------------------------------------------------------------------

16. ASSIGNMENT/SUBLEASE.

(a) Notwithstanding any other provisions of this Lease, Tenant may not assign
this Lease, in whole or in part, nor sublet all or any part of the Premises, nor
otherwise permit any other person to occupy or use any portion of the Premises
(collectively, a “Transfer”) without first obtaining the written consent of
Landlord, which shall not be unreasonably withheld, conditioned or delayed.
Consent by Landlord to any Transfer shall not constitute a waiver of the
requirement for such consent to any subsequent assignment or subletting.
Landlord may collect payments from any assignee, subtenant or other occupant and
apply the net amount collected to the amounts required to be paid pursuant to
this Lease, but no acceptance by Landlord of any payments shall be deemed a
waiver of this covenant or the acceptance of such person as Tenant hereunder or
a release of Tenant from the further performance by Tenant of its obligations
under this Lease. Any Transfer effected or attempted to be effected other than
in strict compliance with the terms of this Lease and with the prior consent of
Landlord and, if required, any mortgagee of the Property shall be a Default (as
defined below), and shall confer no rights whatsoever upon the transferee. All
reasonable costs incurred by Landlord in connection with any request for consent
to a Transfer, including the cost of investigation and the fees of Landlord’s
counsel, shall be paid by Tenant on demand.

(b) If Tenant shall desire to assign this Lease or sublet the Premises the
entire Premises for the remainder of the Term, Landlord shall have the option,
to be exercised within thirty (30) days after written notice to Landlord of such
proposed Transfer, of canceling this Lease. If Landlord elects to cancel this
Lease, the rights and obligations of the parties shall cease as of a date set
forth in a written notice from Landlord to Tenant, which date shall not be less
than thirty (30) days after the date of such notice. In the event of any such
termination, all rent shall be adjusted as of the date of such termination.

(c) In the event of a permitted Transfer of the whole or any part of the
Premises or this Lease where the rent and other payments provided for in or in
connection with the Transfer (including any sums payable to Tenant on account of
any of its property or interests or services to be provided by Tenant to
Transferee in excess of the then fair market value thereof) exceed the rental
and other payments to Landlord provided hereunder, or the pro rata portion of
such rental and other payments, as the case may be, after first deducting all
commercially reasonable, actual and verifiable costs and expenses incurred by
Tenant with respect to such Transfer, Tenant shall pay to Landlord, as
Additional Rent, fifty percent (50%) of the amount by which the rent and all
other payments or consideration

provided for or furnished in connection with the Transfer exceeds the rent in
this Lease for the applicable space. Such excess shall be payable as and when
received by Tenant, and Tenant shall exercise best efforts to collect any and
all sums due it in connection with any such permitted Transfer.

(d) Notwithstanding the foregoing, Landlord’s consent shall not be required and
the provisions of this Section 16 shall not apply with respect to either
(i) transactions with an entity into or with which Tenant is merged or
consolidated, or to which all or substantially all of Tenant’s assets are
transferred, or (ii) transactions with any entity which controls or is
controlled by Tenant or is under common control with Tenant. No transfer or
assignment of any underlying ownership interest in Tenant shall be deemed an
assignment or subletting requiring Landlord’s consent.

17. REPAIRS TO BE MADE BY LANDLORD. Landlord’s sole repair obligations with
respect to the Premises under this Lease are, at its expense, to make, or cause
to be made, repairs to the roof, structural elements, building systems and the
common areas and exterior of the Premises provided

 

10



--------------------------------------------------------------------------------

that the cost of such repairs shall be included as Operating Expenses to the
extent provided in Section 9 hereof. Tenant shall give Landlord prompt notice of
the necessity for all such repairs. Tenant acknowledges and agrees that it shall
have no right of self-help and waives any self-help rights granted by any law
now or hereafter in effect.

18. REPAIRS TO BE MADE BY TENANT. All repairs to the Premises or any
installations, equipment or facilities therein, ordinary or extraordinary,
excepting only those repairs specifically required to be made by Landlord
pursuant to Section 17 above, shall be made by Tenant at its sole expense.
Except as otherwise provided in Section 20 below, all repairs which (i) arise
from or are caused directly or indirectly by Tenant’s breach of this Lease or by
the negligence or willful act of Tenant, its agents, officers, employees,
licensees, invitees or contractors; or (ii) arise from Tenant’s use of the
Premises; or (iii) relate to any work done by Tenant pursuant to this Lease,
shall also be made by Tenant at its expense. Without limiting the generality of
the foregoing, Tenant will keep the interior of the Premises, in good order and
repair and will make all replacements thereto from time to time required at its
expense; and will surrender the Premises at the expiration of the Term or at
such other time as it may vacate the Premises in as good condition as when
received, excepting only ordinary wear and tear and damage by casualty.

19. LIENS. Should any mechanic’s or other lien be filed against the Premises,
the Property, or any part thereof for any reason whatsoever by reason of
Tenant’s acts or omissions or because of a claim against Tenant, Tenant shall
cause the same to be canceled and discharged of record by bond or otherwise
within sixty (60) days after notice by Landlord. Tenant’s failure to do so shall
constitute a material default under this Lease, without the necessity for any
further notice by Landlord to Tenant. If Tenant shall fail to cause the same to
be bonded, Landlord may pay the full amount of such lien or bond against the
same without notice or liability to Tenant of any kind and the amount so paid by
Landlord including reasonable attorney’s fees incurred by Landlord in either
defending against such lien or procuring the discharge or bonding of such lien,
together with interest thereon at the Default Rate (as defined below), shall be
due and payable by Tenant to Landlord.

20. LIABILITY/INDEMNITY. To the maximum extent permitted by law, Tenant shall
indemnify and save harmless Landlord, the partners, members, directors,
officers, agents and employees of Landlord and those in privity of estate with
Landlord, from and against all claims, expenses or liability of whatever nature:
(i) arising from any default, act, omission or negligence of Tenant, or Tenant’s
contractors, licensees, agents, suppliers, servants, employees, invitees, or
customers, or the failure of Tenant or of any such persons to comply with any
rule, order, regulation or lawful direction now or hereafter in force of any
public authority, in each case to the extent the same are related, directly or
indirectly, to the Premises or Tenant’s use thereof; or (ii) arising, directly
or indirectly, from any accident, injury or damage, however caused (but
excluding accident, injury or damage caused by Landlord’s own default or
negligence), to any person or property on or about the Premises; or
(iii) arising, directly or indirectly, out of any default by Tenant under any of
the terms or covenants of this Lease, or in connection with any mechanical,
electrical, plumbing, or any other systems, equipment or installations that are
to be maintained or repaired by Tenant; or (iv) arising from any accident,
injury or damage to any person or property occurring outside of the Premises,
where such accident, injury or damage results, or is claimed to have resulted
from, any act, default, omission or negligence on the part of Tenant, or
Tenant’s contractors, licensees, agents, suppliers, servants employees or
customers, or anyone claiming by, through or under Tenant.

21. WAIVER OF SUBROGATION. Landlord and Tenant hereby waive any rights each may
have against the other on account of any loss or damage occasioned to Landlord
or Tenant, as the

 

11



--------------------------------------------------------------------------------

case may be, their respective property, the Premises, or its contents or to
other portions of the Property, arising from any risk to the extent of the
actual proceeds received from any applicable fire and extended coverage
insurance and the parties each, on behalf of their respective insurance
companies insuring the property of either Landlord or Tenant against any such
loss, waive any right of subrogation that it may have against Landlord or
Tenant, as the case may be. Landlord and Tenant shall obtain such endorsements
to all policies of insurance as may be necessary to give full effect to the
above waivers.

22. TENANT’S INSURANCE. Tenant further covenants and agrees that throughout the
Term, Tenant will carry and maintain, at its sole cost and expense, the
following types of insurance, in the amounts specified and in the form
hereinafter provided for:

(a) Public Liability And Property Damage. Commercial general liability insurance
with single limits of not less than Two Million Dollars ($2,000,000.00) insuring
against any and all liability of the insured with respect to said Premises or
arising out of the maintenance, use or occupancy thereof, and property damage
liability insurance with a limit of not less than Five Hundred Thousand Dollars
($500,000) per accident or occurrence. All such bodily injury liability
insurance and property damage liability insurance shall specifically insure the
performance by Tenant of the indemnity agreement as to liability for injury to
or death of persons and injury or damage to property set forth above.

(b) Worker’s Compensation. Worker’s Compensation and disability insurance in the
minimum amounts required by law.

(c) Leasehold Improvements. Insurance covering all leasehold improvements,
alterations, additions or improvements, trade fixtures, merchandise and personal
property from time to time in, on or upon the Premises, in an amount not less
than eighty percent (80%) of their full replacement cost from time to time
during the term of this Lease, on a special form (all risk) basis, together with
insurance against sprinkler damage, vandalism and malicious mischief. Any policy
proceeds shall be used for the repair or replacement of the property damaged or
destroyed unless this Lease shall cease and terminate as a result of such
damage.

(d) Policy Form. All policies of insurance provided for herein shall be issued
by insurance companies with general policy holder’s rating of not less than A-
and a financial rating of not less than Class VIII as rated in the most current
available “Best’s” Insurance Reports, qualified to do business in the State of
Connecticut. Landlord, Landlord’s property manager and Landlord’s Lenders (as
defined below) shall be named as additional insureds on all liability insurance
policies. Complete certificates of such insurance shall be delivered to Landlord
before the earlier of the Commencement Date or the commencement of any work in
the Premises and thereafter, complete certificates thereof shall be delivered to
Landlord within thirty (30) days prior to the expiration of the term of each
such policy. All public liability and property damage policies shall contain a
provision that Landlord shall be entitled to recovery under said policies for
any loss occasioned to it, its servants, agents and employees by reason of the
negligence of Tenant. All certificates or policies of insurance delivered to
Landlord must contain a provision that the company writing said policy will give
to Landlord twenty (20) days’ notice in writing in advance of any cancellation
of insurance. All public liability, property damage and other casualty policies
shall be written as primary policies, not contributing with and not in excess of
coverage which Landlord may carry.

(e) Coverage Revisions. The insurance required pursuant to this Section
including, without limitation, the forms, types, amounts, insurance carrier
qualifications and terms of such policies of insurance may be changed by
Landlord from time to time as necessary or desirable according to sound property
management and business practices and as may be required by Landlord’s Lenders.

 

12



--------------------------------------------------------------------------------

23. LANDLORD’S INSURANCE. Landlord shall at all times from and after the
commencement date of the term hereof maintain in effect a policy or policies of
insurance covering the Property, in an amount not less than eighty percent
(80%) of full replacement cost (exclusive of the cost of excavations,
foundations and footings) from time to time during the term of this Lease,
providing protection against any peril generally included within the
classification “Fire and Extended Coverage” together with insurance against
sprinkler damage, vandalism and malicious mischief. Landlord’s obligation to
carry the insurance provided for herein may be satisfied within the coverage of
any so-called blanket policy or policies of insurance carried and maintained by
Landlord, provided that the coverage afforded will not be reduced or diminished
by reason of the use of such blanket policy of insurance.

24. FIRE OR CASUALTY.

(a) If the Premises or the Building (including machinery or equipment used in
its operation) shall be damaged by fire or other casualty (except fires or other
casualties resulting from Tenant’s fault or neglect) and if such damage does not
render all or a substantial portion of the Premises or Building untenantable, or
in Landlord’s reasonable judgment require more than 180 days to complete, then
Landlord shall repair and restore the same with reasonable promptness, subject
to reasonable delays for insurance adjustments and delays caused by matters
beyond Landlord’s reasonable control but shall not be obligated to expend
therefor an amount in excess of the proceeds of insurance recovered with respect
thereto. If any such damage renders all or a substantial portion of the Premises
or Building untenantable, or in Landlord’s reasonable judgment requires more
than 180 days to restore, either party shall have the right to terminate this
Lease as of the date of such damage (with appropriate prorations of Rent being
made for Tenant’s possession subsequent to the date of such damage of those
tenantable portions of the Premises) upon giving written notice to the other
party at any time within sixty (60) days after the date of such damage. Rent,
however, shall abate on those portions of the Premises as are, from time to
time, untenantable as a result of such damage. In the event that Landlord should
fail to complete such repairs and rebuilding within one hundred eighty
(180) days after the date upon which Landlord is notified by Tenant of such
damage, Tenant may at its option terminate this Lease by delivering written
notice of termination to Landlord as Tenant’s exclusive remedy, whereupon all
rights and obligations hereunder shall cease and terminate.

(b) Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damage to
alterations, additions, improvements or decorations provided by Landlord either
directly or indirectly through an allowance to Tenant.

(c) Notwithstanding anything to the contrary herein set forth, Landlord shall
not be obligated pursuant to this Section to repair or restore any portion of
the alterations, additions or improvements in the Premises or the decorations
thereto. In the event this Lease is terminated as a result of a casualty, Tenant
acknowledges that Landlord shall be entitled to the full proceeds of any
insurance coverage, whether carried by Landlord or Tenant, for damage to
alterations, additions, improvements or decorations provided by Landlord either
directly or through an allowance to Tenant.

25. CONDEMNATION. If the Land or the Building or any portion thereof shall be
taken or condemned by any competent authority for any public or quasi-public use
or purpose (a “taking”), or if the configuration of any street or alley adjacent
to the Building is changed by any competent authority and such taking or change
in configuration makes it necessary or desirable to remodel or reconstruct the
Building, Landlord shall have the right, exercisable at its sole discretion by
delivery of written notice to

 

13



--------------------------------------------------------------------------------

Tenant, to cancel this Lease upon the earlier to occur of: (a) the ninetieth
(90th) day following such notice; or (b) the day immediately prior to the date
title is transferred to the condemning authority. No money or other
consideration shall be payable by Landlord to Tenant for the right of
cancellation. Tenant shall have no right to share in the condemnation award or
in any judgment for damages caused by such taking or change in configuration and
Tenant hereby waives any and all rights that it may have now or in the future to
any condemnation award except that Tenant may pursue a claim against the
condemning authority on account of any moving expenses incurred by Tenant,
provided that such award does not reduce or otherwise impair any claim of
Landlord on account of such condemnation.

26. PAST-DUE RENT. Tenant shall pay on demand a late charge of five percent
(5%) of the amount due when any installment of Rent is paid more than five
(5) days late, which shall be in addition to interest on such amount as provided
below. Any failure of Landlord to insist upon the payment of the late charge
shall not be deemed a waiver of Landlord’s right to impose such late charge for
any future delinquent payment.

27. LANDLORD’S REMEDIES.

(a) If default shall be made in the payment of the Rent or any installment
thereof or in the payment of any other sum required to be paid by Tenant under
this Lease and such default shall continue for ten (10) days after written
notice to Tenant (provided that such notice and cure period shall only apply to
the first such late payment in each calendar year), or under the terms of any
other agreement between Landlord and Tenant or if default shall be made in the
observance or performance of any of the other covenants or conditions in this
Lease which Tenant is required to observe and perform and such other default
shall continue for thirty (30) days after written notice to Tenant (provided
that if such cure cannot be reasonably completed in thirty (30) days, such
additional time as is necessary to cure such default provided Tenant has
commenced to cure such default within thirty (30) days following Landlord’s
written notice and is diligently prosecuting such cure to completion), or if a
default involves a hazardous condition and is not cured by Tenant promptly upon
written notice to Tenant, or if Tenant shall be in default under the Existing
Lease, or if the interest of Tenant in this Lease shall be levied on under
execution or other legal process, or if any voluntary petition in bankruptcy or
for corporate reorganization or any similar relief shall be filed by Tenant, or
if any involuntary petition in bankruptcy shall be filed against Tenant under
any federal or state bankruptcy or insolvency act and shall not have been
dismissed within sixty (60) days from the filing thereof, or if a receiver shall
be appointed for Tenant or any of the property of Tenant by any court and such
receiver shall not have been dismissed within sixty (60) days from the date of
his appointment, or if Tenant shall make an assignment for the benefit of
creditors, or if Tenant shall admit in writing Tenant’s inability to meet
Tenant’s debts as they mature, or if Tenant shall abandon or vacate the Premises
during the Term, then Landlord may treat the occurrence of any one or more of
the foregoing events as a breach of this Lease, and thereupon at its option may,
with or without notice or demand of any kind to Tenant or any other person, have
any one or more of the following described remedies in addition to all other
rights and remedies provided at law or in equity or elsewhere herein:

(i) Landlord may terminate Tenant’s tenancy and right of possession and may
repossess the Premises by summary process action, by taking peaceful possession
or otherwise, in which event Landlord may, but shall be under no obligation to
re-let the Premises for such rent and upon such terms as shall be satisfactory
to Landlord. For the purpose of such re-letting or otherwise, Landlord is
authorized to decorate, repair, remodel or alter the Premises. Following such
termination of Tenant’s tenancy and right of possession, Landlord may either:

(A) treat the Tenant’s payment obligations hereunder as accelerated, and may
recover damages for Tenant’s breach of this Lease, which damages the parties
stipulate are equal to: (i) the present value of all future Rent reserved under
this Lease, together with any other amounts that may become due, for or during
the balance of the Term, plus (ii) all reasonable costs and expenses that are
actually incurred by Landlord, or that Landlord reasonably expects it will incur
in connection with Landlord’s re-letting of the Premises, including, without
limitation, costs of decoration, repairs, remodeling, alterations and additions,
and brokers and attorney’s fees, less (iii) the amount of all rents received by
Landlord through the date of judgment from a third party resulting from a
re-letting of the Premises, and less (iv) the present value of the future rents
that Landlord reasonably expects it will receive through the end of the Term of
this Lease from any third party resulting from a re-letting of the Premises, or

 

14



--------------------------------------------------------------------------------

(B) without treating Tenant’s payment obligations as accelerated, Landlord may
from time to time recover damages for Tenant’s breach of this Lease, which
damages the parties stipulate are equal to: (i) the amount of unpaid Rent
reserved under this Lease, together with any other amounts that may become due,
through the date of judgment, plus (ii) expenses of re-letting through the date
of judgment, including, without limitation, costs of decoration, repairs,
remodeling, alterations and additions, and brokers and attorney’s fees, less
(iii) the amount of rents received by Landlord from a third party resulting from
a re-letting of the Premises through the date of judgment. No suit, judgment or
recovery under this provision shall be a defense to any subsequent action
brought to recover any amount subsequently due, but not included in any prior
judgment.

(ii) Without terminating Tenant’s tenancy or right of possession, Landlord may
from time to time recover damages for nonpayment of any Rent or other sums that
become due from Tenant under this Lease, and to enforce any other obligations
owed by Tenant under this Lease, through the date of judgment. No suit, judgment
or recovery under this provision shall be a defense to any subsequent action
brought to recover any amount subsequently due, but not included in any prior
judgment.

(b) The making of any election as provided in this Section shall be revocable in
Landlord’s sole discretion and at any time Landlord may rescind any election
made hereunder and pursue any remedy provided hereunder or otherwise available
by law or in equity.

(c) In any action commenced to obtain possession of the Premises, including any
such action pursuant to a right or remedy provided by law or in equity that is
not expressly provided for herein, Tenant waives any right to assert any
counterclaims or claims by way of recoupment or set-off. The foregoing shall not
limit Tenant’s right to assert any counterclaims or claims by way of recoupment
or set-off in any action by Landlord seeking collection of any amounts due to
Landlord.

(d) For purposes of this Section: (i) the present value of any sums payable or
to be incurred in the future shall be computed, at Landlord’s election, either
(A) by applying, as a discount rate, the interest rate payable on U.S.
Treasuries maturing as of a date equal or near to the Termination Date as
announced by the Wall Street Journal, or (B) by applying such other discount
rate as is fair and equitable, and (ii) in determining the amount of Rent or
other amounts that, under the Lease, would become due from Tenant in the future,
any amounts that cannot be determined precisely as of the date of judgment shall
be computed based on the average monthly amount accruing during the twelve
(12) month period preceding the date of termination of Tenant’s tenancy, and
(iii) notwithstanding anything herein to the

 

15



--------------------------------------------------------------------------------

contrary, Landlord shall not be required, in calculating damages, to reduce to
present value any sums expected to be payable or incurred within two years of
the date of judgment payable or to be incurred more than two years from the date
of judgment.

(e) The Tenant shall pay upon demand all Landlord’s reasonable costs, charges
and expenses including the fees and out-of-pocket expenses of counsel, agents
and others retained by Landlord incurred in enforcing the Tenant’s obligations
hereunder or incurred by the Landlord in any litigation, negotiation or
transaction in which the Tenant causes the Landlord without the Landlord’s fault
to become involved or concerned.

28. ACCESS TO PREMISES. Upon reasonable notice at reasonable times, except in
emergency situations, Landlord shall have the right to place, maintain and
repair all utility equipment of any kind in, upon or under the Premises as may
be necessary for the servicing of the Premises and other portions of the
Property. Upon reasonable notice, except in emergency situations, Landlord shall
also have the right to enter the Premises during business hours to inspect or to
exhibit the same to prospective purchasers, mortgagees, and tenants and to make
such repairs, additions, alterations or improvements as Landlord may deem
desirable. Landlord shall be allowed to take all material upon the Premises that
may be required therefor without the same constituting an eviction of Tenant in
whole or in part and the rents reserved shall not abate in whole or in part,
while said work is in progress by reason of loss or interruption of Tenant’s
business or otherwise and Tenant shall have no claim for damages, provided that
Tenant’s access to and use of the Premises is not materially adversely affected.
If Tenant shall not be personally present to permit an entry into said premises
when for any reason an entry therein shall be permissible, Landlord may enter
the same by a master key or to the extent permissible by law, by the use of
force without incurring liability and without in any manner affecting the
obligations of this Lease. The provisions of this paragraph shall not be
construed to impose upon Landlord any obligation whatsoever for the maintenance
or repair of the Property or any party thereof except as otherwise herein
specifically provided.

29. SUBORDINATION. This Lease and all rights of Tenant hereunder are subject and
subordinate to any mortgage or mortgages, blanket or otherwise, which do now or
may hereafter affect the Property and to any and all renewals, modifications,
consolidations, replacements and extensions thereof, and to any ground or other
lease, or similar instrument now or hereafter placed against the Property, and
to all other agreements and instruments affecting the Property in the land
records in the jurisdiction where the Property is located (collectively, the
“Superior Instruments”).

It is the intention of the parties that this provision be self-operative and
that no further instrument shall be required to effect such subordination of
this Lease. Tenant shall, however, upon demand at any time or times execute,
acknowledge and deliver to Landlord without expense to Landlord, any and all
instruments that may be necessary or proper to subordinate this Lease and all
rights of Tenant hereunder to any such mortgage or mortgages or to confirm or
evidence such subordination, including any such form as may be reasonably
required by Landlord’s lender or proposed lender. If a subordination,
non-disturbance and attornment agreement is delivered to Tenant and Tenant fails
or refuses to execute the same within twenty (20) business days following
Tenant’s receipt thereof, Tenant shall be considered in default under this Lease
and this Lease shall be deemed to be automatically subject and subordinate to
such Superior Instrument. In the event of termination or expiration of this
Lease by reason of the termination of any of the Superior Instruments, provided
that the holder of any Superior Instruments assumes the obligations of the
Landlord hereunder, subject to the qualifications in this section, and agrees
not to disturb Tenant, Tenant shall attorn to and recognize the holder of any
Superior Instruments as the landlord under this Lease, in which event this Lease
shall be deemed to be reinstated in full force and

 

16



--------------------------------------------------------------------------------

effect as a direct lease between Tenant and the holder of such Superior
Instruments, upon all of the same terms and conditions of this Lease. Any such
attornment and/or reinstatement under this Lease shall be effective and
self-operative as of the date of any such termination or expiration of this
lease without the execution of any further instrument; provided, however, that
Tenant agrees, upon the request of the holder of any Superior Instruments to
execute and deliver any such instruments in recordable form as shall be
reasonably satisfactory to such underlying landlord to evidence such attornment.
Any such attornment under this Lease shall provide the holder of the Superior
Instruments with all rights of the Landlord under this Lease and Tenant shall be
obligated to the holder of the Superior Instruments to perform all of the
obligations of the Tenant under this Lease. The holder of the Superior
Instruments shall have no obligation to Tenant nor shall the performance by
Tenant of its obligations under this Lease, whether prior to or after such
attornment, be subject to any defense, counterclaim or setoff by reason of any
default by Landlord in the performance of any obligation to be performed by
Landlord under this Lease.

In the event of (i) the termination of any ground or underlying lease of the
Building or the Property, or both, or (ii) the purchase or other acquisition of
the Building or Landlord’s interest therein in a foreclosure sale or by deed in
lieu of foreclosure under any mortgage or deed of trust, or pursuant to a power
of sale contained in any mortgage or deed or trust, then in any of such events
Tenant shall, at the request of Landlord or Landlord’s successor in interest,
attorn to and recognize the transferee or purchaser of Landlord’s interest as
“Landlord” hereunder, provided that such transferee or purchaser shall not be
(a) liable for any act or omission of Landlord before such person’s succession
to title or (b) bound by any payment of Base Rent or Additional Rent before such
person’s succession to title for more than one month in advance.

As a condition to the effectiveness of the subordination and attornment in this
paragraph, Landlord will obtain a reasonably acceptable non-disturbance
agreement from the holder of the first mortgage on the Property within sixty
(60) days from the execution of this Lease. The non-disturbance agreement will
provide that Tenant will not be disturbed by the holder of the first mortgage so
long as Tenant is in compliance with the terms of this Lease.

30. QUIET ENJOYMENT. Tenant, upon paying the rents and performing all of the
terms on its part to be performed, shall peaceably and quietly enjoy the
Premises subject to the terms of this Lease and to any mortgage, ground lease or
agreements to which this Lease is subordinated.

31. END OF TERM. At the expiration of this Lease, Tenant shall surrender the
Premises in the same condition as they were in upon delivery of possession,
reasonable wear and tear excepted, and shall deliver all keys and combinations
to locks, safes and vaults to Landlord. Before surrendering the Premises, Tenant
shall remove all its personal property including all trade fixtures, and all
improvements and/or alterations and all data, electrical and communication
cabling and wiring (whether or not located in the Premises) installed by Tenant
or on Tenant’s behalf to the extent required by Landlord to be removed as
provided elsewhere in this Lease, and shall repair any damage caused by such
removal. Tenant’s obligations to perform this section shall survive the end of
the term of this Lease. If Tenant fails to remove its property upon the
expiration of this Lease, the said property shall be deemed abandoned and shall
become the property of Landlord, which Landlord may dispose of as it sees fit,
at Tenant’s sole cost and expense, which Tenant shall pay to Landlord upon
demand.

32. HOLDING OVER. Any holding over after the expiration of this Lease shall be
construed to be a tenancy at will at one hundred fifty percent (150%) of the
Base Rent payable immediately prior to such expiration (prorated on a daily
basis) and shall otherwise be governed by the applicable terms of this Lease.
The preceding sentence shall not be deemed to limit Landlord’s right to

 

17



--------------------------------------------------------------------------------

recover other or further damages from Tenant in the event Tenant holds over
after the expiration of the term. In addition to the foregoing, Tenant shall
indemnify, defend and hold Landlord harmless from and against all loss, cost,
expense and claims arising as a result of Tenant’s holding over.

33. NO WAIVER. Failure of Landlord to insist upon the strict performance of any
provision of this Lease or to exercise any option or any rules and regulations
herein contained shall not be construed as a waiver for the future of any such
provision, rule or option. The receipt by Landlord of rent with knowledge of the
breach of any provision of this Lease shall not be deemed a waiver of such
breach. No provision of this Lease shall be deemed to have been waived unless
such waiver be in writing signed by Landlord. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly rent shall be deemed to be other
than on account of the earliest rent then unpaid nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy in this Lease provided, and no waiver by
Landlord in respect to one Tenant shall constitute a waiver in favor of any
other tenant in the Property.

34. NOTICES. Any notice, demand, request or other instrument which may be or are
required to be given under this Lease shall be delivered in person or sent by
United States Certified or Registered Mail, postage prepaid or by trackable
national overnight carrier, and shall be addressed as follows:

 

if to Landlord:    c/o READCO    6 Vista Drive    Suite 200    Old Lyme, CT
06371

with a copy to:

   Mayo Crowe LLC    CityPlace II    185 Asylum Street    Hartford, CT 06103   
Attn: Gregg T. Burton if to Tenant:       Amarin Pharma Inc.    1430 Route 206,
Suite 200    Bedminster, NJ 07921    Attn: Fred Ahlholm

Either party may designate such other address as shall be given by written
notice. Notices shall be deemed given upon receipt or refusal or three (3) days
following the date sent if sent by Certified Mail.

35. RECORDING. This Lease shall not be recorded in the land records and if the
Lease or any memorandum thereof shall be recorded in the land records, Tenant
shall execute and deliver a release thereof, which obligation shall survive the
expiration or termination of this Lease and Tenant shall indemnify, defend and
hold Landlord harmless from all claims, loss, cost and expense incurred or
suffered by Landlord as a result of Tenant’s failure to timely deliver the same.

36. PARTIAL INVALIDITY. If any provision of this Lease shall to any extent be
invalid, the remainder of this Lease shall not be affected and each provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.

 

18



--------------------------------------------------------------------------------

37. BROKER’S COMMISSION. Landlord and Tenant each represent and warrant to the
other that there are no claims for brokerage commissions or finder’s fees in
connection with the execution of this Lease except to Colliers International of
Connecticut, Inc., and Londregan Commercial Real Estate Group, which commission
is to be paid by Landlord pursuant to a separate written agreement, and each
agrees to indemnify the other against and hold it harmless from all liabilities
arising from any such claim, including cost of counsel fees, which are alleged
to arise out of the acts or conduct of the indemnifying party.

38. RULES AND REGULATIONS. Tenant agrees to abide by and conform to any
reasonable rules and regulations promulgated from time to time by Landlord.

39. LIMITATION OF LIABILITY. Anything in this Lease to the contrary
notwithstanding, Tenant agrees that it shall look solely to the interest of
Landlord in the Property for the satisfaction of any claim against Landlord
arising out of this Lease, the Premises or the Property, and no other assets of
Landlord or its partners, members, agents or employees shall be subject to levy,
execution or other procedures for the satisfaction of Tenant’s remedies.

40. ESTOPPEL CERTIFICATES. Tenant shall, upon request by Landlord and within ten
(10) days of such request, execute and deliver to Landlord a written declaration
in recordable form: (1) ratifying this Lease; (2) expressing the commencement
and termination dates thereof; (3) certifying that this Lease is in full force
and effect and has not been assigned, modified, supplemented or amended (except
by such writings as shall be stated); (4) that all conditions under this Lease
to be performed by Landlord have been satisfied or stating those claimed by
Tenant not to have been performed; (5) that there are no defenses or offsets
against the enforcement of this Lease by Landlord, or stating those claimed by
Tenant; (6) the amount of advance rental, if any, (or none if such is the case)
paid by Tenant; (7) the date to which rental has been paid; (8) the amount of
security deposited with Landlord; and such other matters as Landlord may
reasonably request. Landlord’s mortgage lenders and/or purchasers shall be
entitled to rely upon same.

41. ENVIRONMENTAL LAW. This Section shall not limit the generality of Section 14
hereof. As used in this Lease, the term “Hazardous Materials” shall mean and
include any substance that is or contains petroleum, asbestos, polychlorinated
byphenyls, lead, or any other substance, material or waste which is now or is
hereafter classified or considered to be hazardous or toxic under any federal,
state or local law, rule, regulation or ordinance relating to pollution or the
protection or regulation of human health, natural resources or the environment)
collectively “Environmental Laws”) or poses or threatens to pose a hazard to the
health or safety of persons on the Premises or any adjacent property. Tenant
agrees that during its use and occupancy of the Premises it will not permit
Hazardous Materials to be present on or about the Premises, the Building or the
Land, except in a manner and quantity necessary for the ordinary performance of
Tenant’s business and that it will comply with all Environmental Laws relating
to the use, storage or disposal or any such Hazardous Materials. If Tenant’s use
of Hazardous Materials on or about the Premises, the Building or the Land
results in the Property being deemed to be an “establishment” under the
Connecticut Transfer Act or in a release, discharge or disposal of Hazardous
Materials on, in, at, under, or emanating from, the Premises, the Building or
the Land, Tenant agrees to investigate, clean up, remove or remediate such
Hazardous Materials in full compliance with (a) the requirements of (i) all
Environmental Laws and (ii) any governmental agency or authority responsible for
the enforcement of any Environmental Laws; and (b) any additional requirements
of Landlord that are reasonably necessary to protect the value of the Premises.
Landlord shall also have the right, but not the

 

19



--------------------------------------------------------------------------------

obligation, to take whatever action with respect to any such Hazardous Materials
that it deems reasonably necessary to protect the value of the Premises, the
Building or the Land. All costs and expenses paid or incurred by Landlord in the
exercise of such right shall be payable by Tenant upon demand. Upon reasonable
notice to Tenant, Landlord may inspect Premises for the purpose of determining
whether there exists on the Premises any Hazardous Materials or other condition
or activity that is in violation of the requirements of this Lease or of any
Environmental Laws. The right granted to Landlord herein to perform inspections
shall not create a duty on Landlord’s part to inspect the Premises, or liability
on the part of Landlord for Tenant’s use, storage or disposal of Hazardous
Materials, it being understood that Tenant shall be solely responsible for all
liability in connection therewith. Tenant shall surrender the Premises to
Landlord upon the expiration or earlier termination of this Lease free of
debris, waste or Hazardous Materials placed on or about the Premises by Tenant
or its agents, employees, contractors or invitees, and in a condition which
complies with all Environmental Laws. Tenant agrees to indemnify and hold
harmless Landlord from and against any and all claims, losses (including,
without limitation, loss in value of the Leased Premises, the Building or the
Land) liabilities and expenses (including reasonable attorney’s fees) sustained
by Landlord attributable to (i) any Hazardous Materials placed on or about the
Premises, the Building, or the Land by Tenant or its agents, employees,
contractors or invitees or (ii) Tenant’s breach of any provision of this
Section. The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

42. FINANCIAL STATEMENTS. If requested by Landlord, within sixty (60) days after
the end of each calendar year, or at any time in connection with a sale or
financing of the Property, Tenant and any guarantor of Tenant’s obligations
pursuant to this Lease shall submit to Landlord a statement of a reasonable
approximation of Tenant’s minimum net worth in form and detail reasonably
satisfactory to Landlord, subject to Landlord’s execution of Tenant’s customary
confidentiality agreement.

43. MISCELLANEOUS.

(a) Rights Cumulative. All rights and remedies of Landlord under this Lease
shall be cumulative and none shall exclude any other rights and remedies allowed
by law.

(b) Interest. All payments becoming due to Landlord under this Lease and
remaining unpaid when due shall bear interest until paid at the lesser of
(i) twelve (12%) percent or (ii) the highest rate which is at the time lawful in
the State of Connecticut.

(c) Terms. The necessary grammatical changes required to make the provisions
hereof apply either to corporations or partnerships or individuals, men or
women, as the case may require, shall in all cases be assumed as though in each
case fully expressed.

(d) Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of the
Landlord and of Tenant, but also their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Section this Lease.

(e) Authority. Tenant hereby represents and warrants to Landlord that Tenant is
a validly created entity in good standing in its state of formation, that all
management action necessary for the valid execution and deliver of this Lease
has been performed and that the undersigned is authorized to execute this Lease
on behalf of Tenant.

 

20



--------------------------------------------------------------------------------

(f) Lease Contains All Terms. All of the representations and obligations of
Landlord are contained herein, and no modification, waiver or amendment of this
Lease or of any of its conditions or provisions shall be binding upon the
Landlord unless in writing signed by Landlord or by a duly authorized agent of
Landlord empowered by a written authority signed by Landlord.

(g) Delivery for Examination. Submission of the form of the Lease for
examination or negotiation shall not constitute an offer to lease on the terms
contained therein, nor shall such submission bind Landlord in any manner, and no
Lease or obligations of the Landlord shall arise until this instrument is signed
by both Landlord and Tenant and delivery is made to each.

(h) No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.

(i) Modification of Lease. If any lender requires, as a condition to its lending
funds the repayment of which is to be secured by a mortgage or trust deed on the
Land and Building or either, that certain modifications be made to this Lease,
which modifications will not require Tenant to pay any additional amounts or
otherwise materially and adversely change the rights or obligations of Tenant
hereunder, Tenant shall, upon Landlord’s request, execute appropriate
instruments effecting such modifications.

(k) Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer its interest in the Land and Building and in this Lease, and
Tenant agrees that in the event of any such transfer Landlord shall
automatically be released from all liability thereafter arising under this Lease
and Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder. Tenant further acknowledges that Landlord may
assign its interest in this Lease to a mortgage lender as additional security
and agrees that such an assignment shall not release Landlord from its
obligations hereunder and that Tenant shall continue to look to Landlord for the
performance of its obligations hereunder.

(l) Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

(m) Captions. The captions of sections and subsections are for convenience only
and shall not be deemed to limit, construe, or affect the meaning of such
sections or subsections.

(n) Consent of Landlord. Where, under the terms of this Lease, the consent or
approval of Landlord shall be required, such consent or approval, unless
otherwise expressly provided for herein to the contrary, may be arbitrarily
withheld. Notwithstanding anything to the contrary, Tenant shall not be entitled
to any claim for direct or consequential damages in the event Landlord is
determined to have improperly withheld its consent hereunder, it being the
intention of the parties that Tenant shall only be entitled to an order for
specific performance or injunction in such event.

(o) Covenants and Conditions. All of the covenants of Tenant hereunder shall be
deemed and construed to be “conditions”, if Landlord so elects, as well as
“covenants” as though the words specifically expressing or importing covenants
and conditions were used in each separate instance.

(p) Only Landlord/Tenant Relationship. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent,

 

21



--------------------------------------------------------------------------------

partnership, joint venturer or any association between Landlord and Tenant, it
being expressly understood and agreed that neither the method of computation of
Rent nor any act of the parties hereto shall be deemed to create any
relationship between Landlord and Tenant other than the relationship of landlord
and tenant.

(q) Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease (regardless of Tenant’s designation
of such payments) to satisfy any obligations of Tenant hereunder, in such order
and amounts, as Landlord in its sole discretion, may elect.

(r) Invalidity or Inapplicability. If any term or provision of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease shall not be affected
thereby, and each term and provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

(s) Time of Essence. Time is of the essence of this Lease and each of its
provisions.

(t) Governing Law. Interpretation of this Lease shall be governed by the law of
the State of Connecticut.

(u) Signage. Landlord shall provide Tenant with a sign on the directory in the
lobby of the Building and entrance floor signage on any partial floor comprising
a portion of the Premises, which signage shall conform to building standard and
shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld. Additionally, the anchor tenant (66% of the property) has
secured exclusive rights to place its signage on the exterior of the Building.
Landlord will permit building signage rights to Tenant subject to securing
express consent from the existing anchor tenant. Any building signs that may be
installed following receipt of such consent shall be at the sole expense of
Tenant.

(v) Intentionally Deleted.

(w) WAIVER OF RIGHT TO JURY TRIAL. TENANT HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVES ANY RIGHT THE TENANT MAY HAVE TO TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE, IN ANY COURT IN WHICH AN ACTION MAY BE
COMMENCED, ARISING OUT OF OR IN CONNECTION WITH THE LEASE AND/OR THE PREMISES,
OR BY REASON OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN TENANT AND
LANDLORD OF ANY KIND OR NATURE.

(x) Joint And Several Obligations of Tenant. In the event that this Lease is
executed by more than one person as Tenant hereunder, each person so executing
this lease shall be jointly and severally liable with each such other person for
the performance of all of the obligations of Tenant hereunder.

(y) Counterparts. This Lease may be executed in several counterparts all of
which shall constitute one instrument, binding on all parties hereto,
notwithstanding that all the parties are not signatories to the same
counterpart.

(z) Force Majeure. In the event that Landlord or Tenant is prevented from
performing any obligation hereunder by reason of: (1) unusually severe weather
and natural phenomena, including without limitation, storms, floods, lightning,
hurricanes, and earthquakes; (2) fires; (3) wars, civil

 

22



--------------------------------------------------------------------------------

disturbances, riots, acts of terrorism, insurrections and sabotage;
(4) transportation disasters, whether by sea, rail, air or land; (5) strikes or
other labor disputes that are not due to the breach of a labor agreement by the
affected party; and (6) actions or failures to act of a governmental authority
not reasonably foreseeable, including changes in laws or codes not reasonably
foreseeable, that were not voluntarily induced or promoted by the affected party
or brought about by the breach of its obligations, the period of time for the
performance of such obligation (except the payment of Rent) shall be extended by
the period of time during which such party is prevented from performing its
obligation by reason of such occurrence.

(aa) Parking. Tenant shall have the right, subject to the rights of any other
tenants of the Property existing as of the date hereof, to reasonable parking
area on the Property on a non-exclusive and non-reserved basis at no additional
charge to Tenant. Tenant shall cause its employees, licensees, invitees and
agents to comply with all reasonable rules and regulations promulgated by
Landlord from time to time regarding the use of such parking areas. Landlord
reserves the right to designate specific parking spaces for the parking of other
tenants in the Building. Landlord shall provide Tenant four (4) expressly
designated parking spaces in the covered parking area, as noted on the parking
plan attached as Exhibit C. If Landlord shall be unable to provide the foregoing
parking for reasons outside of Landlord’s control, including, without
limitation, any condemnation or other taking, such failure shall not:
(i) constitute a default hereunder, (ii) result in any reduction or abatement of
Rent due hereunder, (iii) give rise to any right to terminate this Lease,
(iv) give rise to any other claim of Tenant against Landlord.

44. RENEWAL OPTION. Provided that Tenant has not defaulted in the performance of
any of its obligations hereunder, Tenant shall have the right to extend the Term
of this Lease for up to one (1) successive period(s) (each a “Renewal Term”) of
three (3) years, exercisable by delivering written notice to Landlord no less
than nine (9) months prior to the Expiration Date as the same may be extended by
virtue of the exercise of Tenant’s right to extend the Lease for each Renewal
Term. The Base Rent due during each of the Renewal Terms shall be as set forth
in the table in Section 4, which reflects a 3% annual increase from the Base
Rent during the Initial Term.

[Signatures on following page…]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Landlord and Tenant have executed this Lease as of the
date first mentioned above.

 

LANDLORD: 534 EAST MIDDLE TURNPIKE, LLC By:  

/s/ Peter Jay Alter, Trustee

  Peter Jay Alter, Trustee   Sole Member FERNDALE REALTY, LLC By:   READCO
Holdings, LLC   Its Member       By:  

/s/ Michael P. Lech

    Michael P. Lech     Duly Authorized Member

/s/ Peter Jay Alter, Trustee

Peter Jay Alter, Trustee of the Leon C. Lech Irrevocable Trust under Declaration
of Trust Dated October 14, 1980 TENANT: AMARIN PHARMA INC. By:  

/s/ John F. Thero

  John F. Thero   Its President

 

24